               Case 5:18-cr-00258-EJD Document 841 Filed 06/17/21 Page 1 of 3




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES

10

11                                   UNITED STATES DISTRICT COURT

12                                  NORTHERN DISTRICT OF CALIFORNIA

13                                            SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                       )   Case No. CR-18-00258-EJD
15                                                   )                        MODIFIED
             Plaintiff,                              )   JOINT STIPULATION AND [PROPOSED]
16                                                   )   ORDER
        v.                                           )
17                                                   )
     ELIZABETH HOLMES and                            )   Hon. Edward J. Davila
18   RAMESH “SUNNY” BALWANI,                         )
                                                     )
19           Defendants.                             )
                                                     )
20                                                   )

21                                          JOINT STIPULATION
22                   Defendant Elizabeth A. Holmes and the United States of America, by and through their
23 counsel, stipulate as follows:

24                   WHEREAS, Ms. Holmes filed a Motion to Suppress Evidence of Customer Complaints
25 and Testing Results as well as Findings in CMS Report (“Motion”) on June 2, 2021 with a hearing

26 noticed for June 16, 2021. Dkt. 810.

27                   WHEREAS, the Court subsequently vacated the June 16, 2021 hearing date for Ms.
28
     JOINT STIPULATION AND [PROPOSED] ORDER
     CR-18-00258 EJD
                                          1
              Case 5:18-cr-00258-EJD Document 841 Filed 06/17/21 Page 2 of 3




 1 Holmes’ Motion, Dkt. 814, and asked the parties to meet and confer on a briefing schedule and hearing

 2 date for the Motion.

 3                 WHEREAS, the parties have met and conferred and agree on, and respectfully request

 4 that the Court order, the following briefing schedule: The government will file its Opposition to Ms.

 5 Holmes’ Motion on June 21, 2021 and Ms. Holmes will file any Reply in support of her Motion on June

 6 28, 2021. The parties further agree, and respectfully request that the Court order, that a hearing on the

 7 Motion be held on July 7, 2021 at 10:00 AM PST.

 8                 THEREFORE, the parties stipulate and agree that the Court should enter the order below.

 9                 IT IS SO STIPULATED.

10 DATED: June 16, 2021                                  Respectfully Submitted,

11

12                                                       /s/ Lance Wade
                                                         LANCE WADE
13                                                       Attorney for Elizabeth Holmes
14
     DATED: June 16, 2021
15
                                                         STEPHANIE M. HINDS
16                                                       Acting United States Attorney,
17

18                                                       /s/ Robert S. Leach
                                                         ROBERT S. LEACH
19                                                       JEFF SCHENK
                                                         JOHN C. BOSTIC
20                                                       KELLY I. VOLKAR
                                                         Assistant United States Attorneys
21

22

23

24

25

26

27

28
     JOINT STIPULATION AND [PROPOSED] ORDER
     CR-18-00258 EJD
                                          2
             Case 5:18-cr-00258-EJD Document 841 Filed 06/17/21 Page 3 of 3




 1                                         [PROPOSED] ORDER

 2         For the reasons set forth above, and good cause shown, IT IS ORDERED that the government’s

 3 Opposition to Ms. Holmes Motion to Suppress Evidence of Customer Complaints and Testing Results as

 4 well as Findings in CMS Report (“Motion”), Dkt. 810, shall be due June 21, 2021; Ms. Holmes’ Reply

 5 in support of her Motion shall be due June 28, 2021; and a hearing on Ms. Holmes Motion shall be set

 6 for July 7, 2021 at 10:00 AM PST. Opposition and Reply briefs shall be filed by 5:00 p.m. on the
                                      designated deadline dates.
 7         IT IS SO ORDERED.

 8
            6/17/2021
 9 DATED: _______________                                     _____________________________
                                                              Hon. Edward J. Davila
10                                                            United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION AND [PROPOSED] ORDER
     CR-18-00258 EJD
                                          3
